                       Case 2:17-cv-04540-WB Document 126-559 Filed 01/07/19 Page 1 of 1
                                                                                             As of: June 12, 2013
                                                                                             Received: February 21, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Employer
                                                                                             Tracking No. 1jx-83ta-ggcn
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63605
      Sim Miller-ID



                                              Submitter Information
      Name: Sim Miller
      Address:
        St Maries, ID, 83861
      Organization: Individual


                                                   General Comment
      I do not think any company religious or not should be mandated to pay for abortion drugs or
      procedures, if they wish the law allows them to do so but it should never be mandatory.




                                                                                                                              026027

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63605.html[7/10/2013 11:29:49 AM]
